internal_revenue_service number release date index number ---------------------- --------------- ----------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ----------------- telephone number -------------------- refer reply to cc corp plr-129445-11 date date legend oldco ------------------------------------------------------------ ------------------ business a business b state x month year exchange dear ------------ ---------------------------------------------------------- ------------------------------------- ----------------- --------- ------- ------------ this letter_ruling responds to your date request submitted by your authorized representative for rulings on certain federal_income_tax consequences of a proposed transaction the information provided in that request and in later correspondence is summarized below the rulings contained in this letter are based upon facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of plr-129445-11 the request for rulings verification of the information representations and other data may be required as part of the audit process summary of facts oldco is a publicly traded state x corporation that was incorporated in month of year oldco has only a single class of stock outstanding and such stock is widely held and publicly traded on the exchange the business operations of oldco are held in a single legal entity and consist of two distinct activities business a and business b in order to focus on and grow business a and to conduct both business a and business b as corporate subsidiaries on a going forward basis oldco wishes to reorganize its corporate structure from that of a single domestic operating_corporation to that of a domestic holding_company with business a and business b each owned and operated in a separate wholly owned domestic subsidiary proposed transaction to accomplish the business purposes described above oldco proposes to implement the following transaction the proposed transaction i ii iii iv v a new state x corporation holdco will be formed as a wholly owned subsidiary of oldco holdco will form a new transitory state x corporation merger sub merger sub will merge with and into oldco with oldco as the surviving legal entity and merger sub ceasing to exist in the merger the oldco shareholders will exchange their oldco shares for holdco shares the holdco shares will be identical in terms and number to the oldco shares immediately following this step holdco will own all of the outstanding_stock of oldco pursuant to state x law oldco will convert to a limited_liability_company oldco llc that is intended to be treated as a disregarded_entity for federal_income_tax purposes steps i through iv are collectively referred to as the reorganization oldco llc will form a new state x corporation newco and transfer the assets and liabilities associated with business b to newco in exchange for all of the issued and outstanding shares of stock of newco the contribution plr-129445-11 vi oldco llc will distribute to holdco all of the issued and outstanding shares of stock of newco vii oldco llc will convert back to a corporation newco pursuant to the state x elective conversion statutes by reincorporating under state x law the reincorporation following this step newco will hold the assets and liabilities associated with business a immediately following step iv and following each subsequent step the former oldco shareholders will own all of the outstanding common_stock of holdco having the same designations rights powers and preferences and the qualifications limitations and restrictions as the converted oldco shares and will hold such shares in equal proportion to their interest in oldco prior to the proposed transaction following the proposed transaction holdco will elect to file a consolidated u s federal_income_tax return with its subsidiaries newco and newco oldco makes the following representations with respect to the proposed transaction representations the reorganization a b c d e the shareholders of oldco will receive solely holdco stock in the reorganization the fair_market_value of the holdco stock received by each oldco shareholder will be approximately equal to the fair_market_value of the oldco stock surrendered in the exchange following the reorganization the shareholders of oldco will own all of the outstanding holdco stock and will own such stock solely by reason of their ownership of oldco stock immediately prior to the transaction following the reorganization each shareholder of oldco will hold the same percentage of stock in holdco as the percentage of stock such shareholder previously held in oldco immediately after step iv holdco through oldco llc will hold all the assets held by oldco immediately prior to the reorganization the assets used to pay expenses will be less than one percent of the fair_market_value of the net assets of oldco immediately prior to the reorganization no assets will be distributed and there will be no dissenting shareholders plr-129445-11 f g h i j k l m n at the time of the reorganization oldco will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in oldco at all times prior to the deemed acquisition of the assets of oldco in the reorganization i holdco will have been engaged in no business activity ii holdco will have had no federal_income_tax attributes attributes described in sec_381 and iii holdco will have held no assets except for holding a minimal amount of assets if such assets are required for the purpose of paying holdco’s incidental_expenses or required in order to maintain holdco’s status as a corporation in accordance with state x law all liabilities to which the oldco assets are subject at the time of the reorganization and all the liabilities of oldco that are properly treated as being assumed by holdco in the reorganization as determined under sec_357 are liabilities that were incurred by oldco in the ordinary course of its business and are associated with the assets deemed transferred from oldco to holdco oldco and holdco will each pay its own expenses_incurred in connection with the reorganization oldco is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 the contribution no stock_or_securities will be issued for services rendered to or for the benefit of newco in connection with the contribution and no stock_or_securities will be issued for indebtedness of newco that is not evidenced by a security or for interest on indebtedness of newco which accrued on or after the beginning of the holding_period of holdco oldco llc or oldco for the debt the transfer is not the result of the solicitation by a promoter broker or investment house neither holdco nor oldco llc will retain any rights in the business b assets transferred to newco the adjusted_basis of the business b assets to be transferred by holdco through oldco llc to newco will exceed the sum of the liabilities to be assumed within the meaning of sec_357 by newco plus any liabilities to which the business b assets are subject plr-129445-11 o p q r s t u v the total fair_market_value of the business b assets transferred to newco in the contribution will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by newco in the exchange ii the amount of any liabilities owed to newco by holdco or oldco llc that are discharged or extinguished in connection with the exchange and iii the amount of cash and the fair_market_value of any other_property other than stock permitted to be received under sec_351 without recognition of gain received by holdco through oldco llc in the exchange the fair_market_value of the assets of newco will exceed the amount of its liabilities immediately after the contribution the liabilities associated with the business b assets that will be assumed by newco upon the contribution were incurred in the ordinary course of business and are associated with the assets to be transferred the aggregate fair_market_value of the business b assets transferred by holdco through oldco llc to newco will exceed the aggregate adjusted_basis of holdco through oldco llc in that property there is no indebtedness between newco and holdco or oldco llc and there will be no indebtedness created in favor of holdco or oldco llc as a result of the transaction the reorganization and the contribution will occur under a plan agreed upon before the transaction in which the rights of the parties are defined all exchanges will occur on the approximately the same date there is no plan or intention on the part of newco to redeem or otherwise reacquire any stock issued in the contribution taking into account any issuance deemed or otherwise of additional shares of newco stock any issuance of stock for services the exercise of any newco stock_rights warrants or subscriptions a public offering of newco stock and the sale exchange transfer by gift or other_disposition of any of the stock of newco received in the contribution holdco through oldco llc will be in control of newco within the meaning of sec_368 immediately after the contribution w the fair_market_value of the newco stock received by holdco through oldco llc will be approximately equal to the fair_market_value of the business b assets transferred in the contribution plr-129445-11 x y z newco will remain in existence and retain and use the business b assets transferred to it in a trade_or_business newco has no plan or intention to sell or otherwise dispose_of any of the assets acquired in the contribution except for dispositions in the ordinary course of business each of the parties to the contribution will pay its own expenses if any incurred in connection with the contribution aa newco will not be an investment_company within the meaning of sec_351 and sec_1_351-1 bb neither holdco nor oldco llc is under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of holdco or oldco llc cc newco will not be a personal_service_corporation within the meaning of sec_269a the reincorporation dd no stock_or_securities will be deemed issued for services rendered to or for the benefit of newco in connection with the reincorporation and no stock_or_securities will be deemed issued for indebtedness of newco that is not evidenced by a security or for interest on indebtedness of newco which accrued on or after the beginning of the holding_period of holdco oldco llc or oldco for the debt ee the transfer is not the result of the solicitation by a promoter broker or investment house ff gg holdco will not retain any rights in the business a assets deemed transferred to newco the adjusted_basis of the business a assets deemed to be transferred by holdco to newco will exceed the sum of the liabilities deemed to be assumed within the meaning of sec_357 by newco plus any liabilities to which the business a assets are subject hh the total fair_market_value of the business a assets transferred to newco in the reincorporation will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by newco in the exchange plr-129445-11 ii the amount of any liabilities owed to newco by holdco that are discharged or extinguished in connection with the exchange and iii the amount of cash and the fair_market_value of any other_property other than stock permitted to be received under sec_351 without recognition of gain received by holdco in the exchange the fair_market_value of the assets of newco will exceed the amount of its liabilities immediately after the reincorporation ii jj kk ll the liabilities associated with the business a assets that will be assumed by newco upon the reincorporation were incurred in the ordinary course of business and are associated with the assets deemed to be transferred the aggregate fair_market_value of the business a assets deemed transferred by holdco to newco will exceed the aggregate adjusted bases of holdco in those assets there is no indebtedness between newco and holdco and there will be no indebtedness created in favor of holdco as a result of the reincorporation the reorganization and the reincorporation will occur under a plan agreed upon before the transaction in which the rights of the parties are defined mm all exchanges will occur on approximately the same date nn there is no plan or intention on the part of newco to redeem or otherwise reacquire any stock deemed to be issued in the reincorporation oo taking into account any issuance deemed or otherwise of additional shares of newco stock any issuance of stock for services the exercise of any newco stock_rights warrants or subscriptions a public offering of newco stock and the sale exchange transfer by gift or other_disposition of any of the newco stock deemed received in the reincorporation holdco will be in control of newco within the meaning of sec_368 immediately after the reincorporation pp the fair_market_value of the newco stock and other consideration deemed received by holdco will be approximately equal to the fair_market_value of the business a assets deemed transferred in the reincorporation qq newco will remain in existence and retain and use the business a assets deemed transferred to it in a trade_or_business plr-129445-11 rr ss tt newco has no plan or intention to sell or otherwise dispose_of any of the assets it is deemed to acquire in the reincorporation except for dispositions in the ordinary course of business each of the parties to the transaction will pay its own expenses if any incurred in connection with the reincorporation newco will not be an investment_company within the meaning of sec_351 and sec_1_351-1 uu holdco is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of holdco vv newco will not be a personal_service_corporation within the meaning of sec_269a rulings based solely on the information submitted and the representations made we rule as follows regarding the proposed transaction the reorganization steps i through iv of the proposed transaction will be integrated and treated as the transfer by oldco of all of its assets subject_to liabilities to holdco in exchange for stock of holdco followed by the distribution by oldco of the holdco stock to its shareholders in liquidation and will constitute a reorganization within the meaning of sec_368 holdco and oldco will each be a party to the reorganization within the meaning of sec_368 the subsequent contribution to newco pursuant to step v the disregarded distribution of the newco stock to holdco as described in step vi and the reincorporation described in step vii will not preclude the reorganization from qualifying as a sec_368 reorganization rev_rul c b oldco will recognize no gain_or_loss upon the deemed transfer of all of its assets to holdco in exchange for the holdco stock and holdco’s deemed assumption of oldco’s liabilities sec_361 and sec_357 holdco will recognize no gain_or_loss upon the deemed receipt of oldco’s assets in exchange for holdco stock sec_1032 plr-129445-11 holdco’s basis in each asset deemed acquired from oldco will be the same as oldco’s basis in such asset immediately before the reorganization sec_362 holdco’s holding_period for each asset deemed acquired from oldco will include the period during which such asset was held by oldco sec_1223 oldco will recognize no gain_or_loss on the deemed_distribution of holdco stock to oldco’s shareholders sec_361 the shareholders of oldco will recognize no gain_or_loss upon the receipt of the stock of holdco in exchange for the stock of oldco sec_354 the basis of the holdco stock in the hands of the oldco shareholders will be equal in the case of each such shareholder to the basis of the oldco stock surrendered by that shareholder in exchange therefor sec_358 the holding_period for the holdco stock in the hands of the oldco shareholders will include the period in the case of each such shareholder during which that shareholder held the oldco stock exchanged therefor provided that the oldco stock is held as a capital_asset on the date of the exchange sec_1223 pursuant to sec_381 and c holdco will be treated for purposes of sec_381 as oldco would have been treated if there had been no reorganization the taxable_year of oldco will not end on the date of the transfer net operating losses of oldco for any taxable_year ending after the date of transfer may be carried back in accordance with sec_172 and the tax_attributes of oldco enumerated in sec_381 will be taken into account by holdco as if there had been no reorganization sec_1_381_b_-1 the contribution the contribution will be treated as the transfer by holdco through oldco llc of the business b assets to newco in exchange for shares of newco stock and newco 1’s assumption of the liabilities associated with the business b assets neither holdco nor oldco llc will recognize gain_or_loss on the contribution sec_351 and sec_357 newco will not recognize gain_or_loss on the contribution sec_1032 plr-129445-11 the basis of the business b assets received by newco in the contribution will be equal to the basis of those assets in the hands of holdco through oldco llc immediately before the contribution sec_362 the holding_period of each asset received by newco in the contribution will include the period during which holdco through oldco llc held that asset sec_1223 the basis of the newco stock received by holdco through oldco llc will be the same as the adjusted_basis of the business b assets transferred in exchange therefor reduced by the amount of liabilities assumed within the meaning of sec_357 by newco sec_358 and d the holding_period of the newco stock held by holdco through oldco llc will include the holding_period of the assets transferred to newco provided that the assets are held by holdco through oldco llc as capital assets on the date of the exchange sec_1223 the reincorporation the reincorporation will be treated as the transfer by holdco of the business a assets remaining in oldco llc after the contribution to newco in a deemed exchange for stock of newco and newco 2’s assumption of the liabilities associated with the business a assets holdco will recognize no gain_or_loss on the reincorporation sec_351 and sec_357 newco will not recognize gain_or_loss on the reincorporation sec_1032 the basis of the business a assets deemed received by newco in the reincorporation will be equal to the basis of those assets in the hands of holdco immediately before the reincorporation sec_362 the holding_period of each asset deemed received by newco in the reincorporation will include the period during which holdco held that asset sec_1223 the basis of the newco stock deemed to be received by holdco will be the same as the adjusted_basis of the business a assets deemed transferred in exchange therefor reduced by the amount of liabilities treated as assumed within the meaning of sec_357 by newco sec_358 and d the holding_period of newco stock deemed received by holdco will include the holding_period of the assets deemed transferred to newco provided plr-129445-11 that the assets are held by holdco as capital assets on the date of the exchange sec_1223 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax treatment of the proposed transaction under other provisions of the code or the regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings procedural matters this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely jonathan r neuville assistant to the branch chief branch office of associate chief_counsel corporate
